In view of the failure of the surety to establish its contention that against the shortage of its principal there should be set off the commissions allowed him and the additional allowances made to him during the principal’s committeeship, the order appealed from is modified so that one-half of the referee’s allowance of $325 and one-half of the $500 counsel fee allowed to the surety are charged to the surety and one-half of each of such allowances is charged to the incompetent’s estate. The surety is charged with interest at four per cent or. the penal sum of the two bonds, viz.’, $3,250, from the date of the death of Dilworth M. Silver, to wit, July 31, 1926. As so modified the order .is affirmed, without costs of this appeal to either party. All concur. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.